Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status and Minor Objection
Claims 41-81 are currently being examined.  Claims 1-40 were canceled in a preliminary amendment.  
The first limitation of Claim 41 contains a typographical error. The phrase “each is which is” should be corrected to read “each of which is”.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 41-81 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17, 22-26, 28, and 30-42 of U.S. Patent No. 10,625,305.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '305 patent discloses the following with respect to the Applicant’s claims:
41.  A method of processing objects using a programmable motion device, said method comprising the steps of:	(See Claim 1)
providing a plurality of intermediate containers, each is which is unassigned to any destination;	(See Claim 1)
acquiring with the programmable motion device an acquired object from a plurality of mixed objects at an input area;	(See Claim 1)
perceiving with a perception system first identifying indicia in connection with the acquired object;	(See Claim 1)

moving the acquired object to the first intermediate container responsive to the assignment data;	(See Claim 1)
acquiring with the programmable motion device a next object from the plurality of mixed objects at the input area;	(See Claim 1)
perceiving with the perception system second identifying indicia in connection with the next object;	(See Claim 1)
assigning, using the computer processing system, a second intermediate container among the plurality of intermediate containers to a second destination for the next object responsive to the second identifying indicia in connection with the next object when the first destination is different than the second destination; and	(See Claim 1 and Claim 4)
moving the next object to one of the first destination and the second destination.  	(See Claim 1)
42.  The method as claimed in claim 41, wherein the method further includes the step of dynamically assigning additional intermediate containers to additional destinations for additional objects responsive to identifying indicia in connection with each of the additional objects.  	(See Claim 2)
43.  The method as claimed in claim 41, wherein said method further includes the step of changing a status of an intermediate container to finished when the intermediate container is full.  	(See Claim 3)
44.  The method as claimed in claim 41, wherein said method further includes the step of generating a signal to empty the first intermediate container before the container is full 
45.  The method as claimed in claim 41, wherein said method further includes the step of assigning the second intermediate container to the destination location.  	(See Claim 4)
46.  The method as claimed in claim 41, wherein each intermediate container is not assigned to a destination until an object is processed that becomes associated with the destination.  	(See Claim 5)
47.  The method as claimed in claim 41, wherein said input area includes a circulating conveyor that interfaces with the programmable motion device.  	(See Claim 6)
48.  The method as claimed in claim 41, wherein said input area includes a designated space into which a human worker may place objects to be sorted.  	(See Claim 7)
49.  The method as claimed in claim 41, wherein said input area includes a plurality of input cleated conveyors.  	(See Claim 8)
50.  The method as claimed in claim 41, wherein said programmable motion device includes a robotic system.  	(See Claim 24)
51.  The method as claimed in claim 50, wherein said robotic system receives objects via a single input conveyor that passes a plurality of robotic systems.  	(See Claim 25)
52.  The method as claimed in claim 50, wherein said step of acquiring the object includes using an end effector of the robotic system to select and grasp the object from the plurality of mixed objects.  	(See Claim 26)

54.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first destination is based on future delivery requirements or sortation processes.  	(See Claim 10)
55.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first destination is based on perception data regarding objects that are upstream of the input area.  	(See Claim 11)
56.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first destination is based on data regarding objects that have already been processed and each assigned to a specific one of the plurality of intermediate containers.  	(See Claim 12)
57.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first destination is based on objects currently being sorted by a plurality of programmable motion devices.  	(See Claim 13)
58.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first destination is based on time-to-sort information.  	(See Claim 14)
59.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first 
60.  The method as claimed in claim 41, wherein the step of assigning the first intermediate container among the plurality of intermediate containers to the first destination is based on information regarding locations within a facility at which objects may be processed.  	(See Claim 16)
61.  The method as claimed in claim 41, wherein said method further includes the step of moving an intermediate container containing objects toward a dynamically assigned destination using an automated routing conveyor.  	(See Claim 22)
62.  The method as claimed in claim 61, wherein said automated routing conveyor passes near each of a plurality of programmable motion devices.  	(See Claim 23)
63.  The method as claimed in claim 41, wherein said method further includes the step of using the programmable motion device to acquire a new intermediate container to replace another intermediate container.	(See Claim 17)
64.  An object processing system comprising:	(See Claim 28)
at least one programmable motion device for acquiring an acquired object to be processed from an input station;	(See Claim 28)
a perception system, wherein the at least one programmable motion device presents the object to the perception system for perceiving identifying indicia on the acquired object;	(See Claim 28)
a plurality of intermediate containers, each of which is initially unassigned to any destination;	(See Claim 28)
a computer processing system for generating assignment data regarding an assigned intermediate container among the plurality of intermediate containers regarding a destination for the acquired object responsive to the identifying indicia in connection with the acquired object,	(See Claim 28)
said computer processing system including a non-transitory machine-readable medium for storing the assignment data regarding the assigned intermediate container; and	(See Claim 28)
an automated transport system for moving the acquired object to the assigned intermediate container.  	(See Claim 28)
65.  The object processing system as claimed in claim 64, wherein the automated carriage includes a reciprocating carriage.  	(See Claim 28)
66.  The object processing system as claimed in claim 64, wherein said reciprocating carriage travels between two sets of intermediate containers.  	(See Claim 28)
67.  The object processing system as claimed in claim 64, wherein said reciprocating carriage travels between a first sortation station and a second sortation station.  	(See Claim 28)
68.  The object processing system as claimed in claim 67, wherein said first sortation system includes a first automated carriage is able to dump any contents therein in a direction transverse to a direction of movement of the first automated carriage, and	(See Claim 33)
wherein said second sortation system includes a second automated carriage is able to dump any contents therein in a direction transverse to a direction of movement of the second automated carriage.  	(See Claim 33)
69.  The object processing system as claimed in claim 64, wherein said input station includes an input cleated conveyor on which objects are provided to be sorted.  	(See Claim 30)
70.  The object processing system as claimed in claim 64, wherein said input station includes an output chute for providing objects for which the perception system is not able to perceive identifying indicia.  	(See Claim 35)
71.  The object processing system as claimed in claim 70, wherein said reciprocating carriage is further movable to the output chute such that the object may be moved to the output chute by the first automated carriage.  	(See Claim 36)
72.  The object processing system as claimed in claim 64, wherein said input station includes a primary scanner system for identifying indicia relating to objects.  	(See Claim 31)
73.  The object processing system as claimed in claim 64, wherein said input station includes a second scanner system that includes multiple scanners.  	(See Claim 37)
74.  The object processing system as claimed in claim 73, wherein said multiple scanners of said second scanning system are positioned to scan an object as it is falling.  	(See Claim 38)
75.  The object processing system as claimed in claim 64, wherein said reciprocating carriage is able to dump any contents of the carriage in a direction transverse to a direction of movement of the reciprocating carriage.  	(See Claim 32)
76.  The object processing system as claimed in claim 64, wherein said object processing system includes at least two programmable motion devices, and each programmable motion device includes a robotic system.	(See Claim 34)
77.  A method of processing objects, said method comprising:	
providing a plurality of intermediate containers each of which is unassigned to any destination;	(See Claim 39)
acquiring an object to be sorted from an input station;	(See Claim 39)
identifying the acquired object by determined indicia associated with the acquired object;	(See Claim 39)
identifying, using a computer processing system, an assigned destination for the acquired object;	(See Claim 39)
determining, using the computer processing system, a number of objects expected to arrive at the input station within a given time bound for the assigned destination;	(See Claim 42)
assigning, using the computer processing system, an assigned intermediate container to the acquired object responsive to the number of objects expected to arrive at the input station within the given time bound for the assigned destination;	(See Claim 39)
storing assignment data in a non-transitory machine-readable medium; and	(See Claim 39)
moving the object to the assigned intermediate container.  	(See Claim 39)
78.  The method as claimed in claim 77, wherein said step of identifying the object includes scanning the object with a plurality of cameras as the object is falling.  	(See Claim 40)
79.  The method as claimed in claim 77, wherein the step of moving the acquired object to the assigned intermediate container includes moving the acquired object using an automated carriage along a track to the assigned intermediate container.  	(See Claim 41)
80.  The method as claimed in claim 79, wherein the track runs between a first sortation station and a second sortation station.  	(See Claim 41)
81.  The method as claimed in claim 77, further includes generating a signal to empty the assigned intermediate container before the assigned intermediate container is full and identifying the emptied intermediate container as available for re-assignment, by the computer processing system, when the number of objects expected to arrive indicates that the intermediate container is not expected to receive another object bound for the destination currently assigned to the intermediate container within the given time.	(See Claim 42)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        March 1, 2022